United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
___________

No. 08-3981
___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                *
                                        *
Jan Major Mengedoht, Estate of Percy    *
L. Hue,                                 *
                                        *
          Appellant.                    *
___________
                                            Appeals from the United States
No. 08-3982                                 District Court for the
___________                                 District of Nebraska.

United States of America,               *   [UNPUBLISHED]
                                        *
            Appellee,                   *
                                        *
      v.                                *
                                        *
Jan Major Mengedoht,                    *
                                        *
            Appellant.                  *

                                  ___________

                             Submitted: September 1, 2009
                                Filed: September 2, 2009
                                 ___________
Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated appeals, Jan Mengedoht challenges the validity of the
district court’s1 orders enforcing summonses issued by the Internal Revenue Service
(IRS). We dismiss these appeals as untimely because the orders granting the
government’s petitions for enforcement were entered in March 2007, and Mengedoht
did not file his appeals until December 2008. See Fed. R. App. P. 4(a)(1)(B) (when
United States is party, notice of appeal may be filed within 60 days after order
appealed from is entered); United States v. Allee, 888 F.2d 208, 212 (1st Cir. 1989)
(per curiam) (district court order enforcing IRS summons was final appealable order
when it was issued; challenges to issuance of IRS summons and validity of order
enforcing summons can, and must, be raised by timely appeal from date of issuance
of enforcement order; fact that order directed party to do something--appear before
IRS and claim, if desired, Fifth Amendment privilege--did not affect enforcement
order’s finality for appeal purposes); cf. Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923
(8th Cir. 2006) (requirement of timely notice of appeal is mandatory and
jurisdictional).

      Accordingly, we dismiss both appeals.
                     ______________________________




      1
       The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska, adopting the reports and recommendations of the
Honorable Thomas D. Thalken, United States Magistrate Judge for the District of
Nebraska.

                                         -2-